Citation Nr: 9912931	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder. 

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

3.  Entitlement to service connection for residuals of a head 
injury with memory loss.  

4.  Entitlement to service connection for residuals of a left 
knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from November 1972 to 
November 1974 and from February 1976 to April 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1993 rating decision of the Department of Veterans 
Affairs (VA) New Orleans Regional Office (RO) which denied 
the claims listed on the title page above.  The Board 
remanded these claims in June 1995 and September 1998 for 
further development of the evidence.  (In September 1998 the 
Board also denied the claim of service connection for a 
disability manifested by high cholesterol.)  For the reasons 
discussed below, the Board must again remand these claims for 
further evidentiary development.  


REMAND

In June 1995, the Board remanded the claims for neurological, 
orthopedic, and psychiatric examinations to determine whether 
the appellant had a chronic low back disorder, an acquired 
psychiatric disorder, residuals of a head injury with memory 
loss, and a chronic left knee disorder, and the origin of any 
disorder noted.  A neurology examination was conducted in 
December 1996 and orthopedic and psychiatric examinations 
were performed in January 1997. 

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court 
of Appeals for Veterans Claims (prior to March 1, 1999, known 
as the U.S. Court of Veterans Appeals) (Court) held that a 
remand was necessary when the directives in a Board remand 
were not followed.  A remand by the Board confers on the 
veteran "as a matter of law, the right to compliance with 
the remand orders" and imposes on VA "a concomitant duty to 
ensure compliance" with the terms of the remand.  Id., at 
270.  Due to deficiencies in the December 1996 and January 
1997 examinations, the Board again remanded the claims in 
September 1998 for compliance with the June 1995 remand 
directives.  Specifically, the RO was to arrange for the 
neurologist, orthopedist, and psychiatrist (if available, 
otherwise other qualified VA physicians) who conducted the 
1996 neurologic examination and the 1997 orthopedic and 
psychiatric examinations to clarify the etiology of the 
appellant's claimed chronic low back disorder, left knee 
strain, acquired chronic psychiatric disability, and memory 
loss.  

Subsequent to the September 1998 remand, the claims file 
includes a VA-generated document indicating that the 
appellant failed to report for scheduled examinations.  The 
record also does not show that the claims file was provided 
to the examiners as directed by the September 1998 remand.  
Apparently, the RO interpreted the September 1998 remand 
directive as requiring complete re-examination of the 
appellant, rather than simply further clarification by way of 
comment from the examiners.  In order to ensure compliance 
with the Board's remand directives, the claim must again be 
remanded.  

The record as it is currently comprised also reveals that the 
whereabouts of the appellant are in doubt.  The February 1998 
supplemental statement of the case (SSOC) was returned as 
undeliverable.  That document was sent to the appellant at a 
street address in Bastrop, Louisiana.  The record also 
includes a variety of statements from the appellant, the last 
of which was dated in March 1997, listing his address as a 
post office (P.O.) box in Mer Rouge, Louisiana.  Letters and 
other documents sent from the RO to the appellant at that 
address, including a May 1997 letter, were not returned as 
undeliverable.  It is unclear from the record at what point, 
if any, the appellant informed the RO of an address change.  
Moreover, at the time he listed his address as a P.O. box in 
Mer Rouge, the Department of Defense issued a DD Form 215 
("Correction to DD Form 214, Certificate of Release or 
Discharge from Active Duty") to him at a P.O. box in 
Collingston, Louisiana.  Additionally, the record includes an 
August 1997 letter from a private attorney indicating that he 
represented the appellant on a matter before the Department 
of Defense.  The attorney may also possess more accurate 
information as to the appellant's current whereabouts.   

The duty to assist is not a one-way street, and the appellant 
cannot wait passively for assistance.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Moreover, the appellant has a 
concomitant duty to keep VA informed of any change in 
address.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(although VA has a duty to demonstrate that notices, such as 
for an examination, are sent to the latest address of 
record).  In this case, the record does not indicate that the 
appellant informed VA of a change in address, and it is 
unclear why the RO communicated with him at the address in 
Bastrop.  On remand, the RO should attempt to ascertain the 
appellant's current address for purposes of providing him a 
current SSOC.  

The case is therefore REMANDED for the following development:

1.  The RO should arrange for the VA 
neurologist, orthopedist, and 
psychiatrist (if available, otherwise 
other qualified VA physicians) who 
conducted the December 1996 neurologic 
examination and the January 1997 
orthopedic and psychiatric examinations 
to clarify the etiology of the 
appellant's claimed chronic low back 
disorder, left knee strain, acquired 
chronic psychiatric disability, and 
memory loss.  The claims folder must be 
made available to each of the examiners 
for review in conjunction with this 
evaluation.  Based on a review of the 
medical history in the claims file, the 
examiner should be asked to provide an 
opinion as to whether it is as likely as 
not that there is a relationship between 
the claimed disorders and any in-service 
injury or disease.  

2.  The RO should attempt to ascertain 
the appellant's current whereabouts, 
including his current address.  In this 
regard, the RO should request the 
assistance of the appellant's private 
attorney in providing the address(es) at 
which the appellant may be contacted by 
VA.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a SSOC and given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


